Citation Nr: 0417771	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, granted service connection for post-traumatic stress 
disorder (PTSD) and awarded a 10 percent evaluation for this 
disability, effective from November 1998.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an initial disability rating greater than 
10 percent for the service-connected PTSD.  In January 2001, 
the Board remanded this rating claim to the RO for further 
evidentiary development.  After completing the requested 
development, the RO, by an October 2001 rating action, 
granted an increased disability evaluation of 30 percent, 
effective from November 1998, for the service-connected PTSD.  
In April 2002, the Board denied the veteran's claim for an 
initial disability rating greater than 30 percent for his 
service-connected PTSD.  

Thereafter, the veteran filed a timely appeal of the Board's 
denial with the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court granted a Joint 
Motion For Partial Remand To The Board And To Stay 
Proceedings.  Specifically, the Court vacated that portion of 
the Board's April 2002 decision which denied the issue of 
entitlement to an initial disability rating greater than 
30 percent for the service-connected PTSD and remanded the 
matter to the Board.  In an August 2003 Order, the Court 
reiterated its decision to vacate, and to remand to the 
Board, the veteran's increased rating claim regarding his 
service-connected PTSD.  

In October 2003, the Board remanded the veteran's rating 
claim to the RO for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  By a February 2004 rating action, the RO granted an 
increased evaluation of 50 percent for the service-connected 
PTSD, effective from January 2004.  In April 2004, the RO 
returned the veteran's case to the Board for further 
appellate review.  

The disability ratings assigned to the service-connected PTSD 
is based on an initial grant of service connection for this 
disorder.  As such, the entire period associated with this 
service-connected disability will be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the rating issue with 
regard to this service-connected disorder is correctly 
characterized as discussed in the following decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  From November 19, 1998 through May 23, 2001, the 
veteran's service-connected PTSD was manifested by complaints 
of nightmares, flashbacks, intrusive thoughts, sleep 
problems, depression, mood swings, and paranoid ideas.  It 
was not manifested evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

3.  From May 24, 2001, the veteran's service-connected PTSD 
has been manifested by serious or severe symptoms, including 
complaints of sleep problems, recurrent distressing 
nightmares, recurrent intrusive memories occurring on a 
nearly constant basis, intense flashbacks, avoidance of 
stimuli, extreme anxiety, hypervigilance, and extreme 
nervousness in crowds.  It has not been manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
30 percent for the service-connected PTSD from November 19, 
1998 through May 23, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2003).  

2.  The criteria for a disability rating of 70 percent for 
the service-connected PTSD since May 24, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In the statement of the case (SOC) issued in July 1999, the 
supplemental statement of the case (SSOC) furnished in June 
2000, a letter dated in February 2001, the SSOC issued in 
October 2001, a letter dated in December 2003, and SSOC 
furnished in February 2004, the RO informed the veteran of 
the provisions of the VCAA, the criteria used to adjudicate 
his initial rating claim, the type of evidence needed to 
substantiate this issue, as well as the specific information 
necessary from him.  Further, the SOC and multiple SSOCs 
furnished in the present case advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the December 2003 letter, the RO 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records and that he had the responsibility to 
ensure that the RO received the records not in the possession 
of a federal department or agency.  

Moreover, in the December 2003 letter, the RO asked the 
veteran to submit "any additional information or evidence" 
to the agency.  This statement, which references the 
veteran's opportunity to provide VA with information 
concerning a variety of additional sources of evidence or 
with the evidence itself, appears to satisfy the "fourth 
element" of the VCAA notice requirements (which stipulates 
that VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)").  

Further, the Board acknowledges that the RO did not first 
inform the veteran of the specific information necessary from 
him or his opportunity to submit any pertinent evidence until 
the December 2003 letter, which was issued after the initial 
denial of a disability rating greater than 10 percent in May 
1999.  In this regard, the Board notes that the initial 
denial of this issue occurred prior to the enactment of the 
VCAA.  In any event, the Board finds that such defect (with 
respect to the timing of the VCAA notice requirement) was 
harmless error.  

As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Furthermore, during the current appeal, the veteran has been 
accorded several relevant VA examinations.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Factual Background

According to the service medical records, between August and 
December 1967, the veteran sought treatment on several 
occasions for complaints of nervousness, headaches, and some 
sleep difficulties.  At a December 1967 treatment session, 
the examiner expressed his opinion that the veteran's 
symptoms "appear[ed] to relate to situational stress [which 
would] . . . increase [with] friction in [his] unit . . . and 
might decrease with proper handling in [the] unit."  At the 
separation examination conducted in May 1969, the veteran 
reported having previously experienced, or experiencing at 
that time nervous trouble.  He denied ever having experienced 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or loss of memory or amnesia.  
This evaluation demonstrated that the veteran's psychiatric 
system was normal.  

According to relevant post-service medical records, in April 
1999, the veteran underwent a VA PTSD examination.  At that 
time, he described in-service episodes in which friends and 
fellow service men were killed by enemy forces in Vietnam.  
Further, the veteran complained of nightmares, nervousness 
"a great deal of the time," sleep problems, anxiety, and 
depression and reported that his daily activities almost 
exclusively center around his church.  He also stated that he 
is not taking any anti depressant medication and that he had 
never been hospitalized for a psychiatric illness.  The 
examiner observed that the veteran cried on several occasions 
during the interview and appeared to be depressed and to have 
a somewhat blunted affect.  A mental status evaluation 
demonstrated neat and clean dress, cooperation, full 
orientation, intact sensorium, depression, difficulty 
expressing feelings about Vietnam experiences, and good 
judgment.  The examiner provided an impression of chronic 
PTSD.  

In May 1999, the RO considered this evidence.  The RO 
determined that the evidence warranted the grant of service 
connection for PTSD.  Also, the RO awarded a 10 percent 
evaluation for this disability, effective from November 19, 
1998.  

Additional pertinent evidence received during the current 
appeal includes a report of a VA outpatient treatment session 
dated in June 1999.  According to this document, the veteran 
reported experiencing nightmares once or twice a month.  In 
addition, he described an active social life with his church 
and denied anxiety symptoms or suicidal or homicidal 
ideations.  A mental status evaluation demonstrated 
alertness, orientation times three, cooperation, 
cheerfulness, normal speech pattern and psychomotor activity, 
an euthymic mood with appropriate affect, no suicidal or 
homicidal ideations, logical and goal-directed thoughts, no 
audiological or visual hallucinations, no delusions, and fair 
judgment and insight.  The examiner assessed PTSD by history 
and concluded that the veteran is functioning socially well 
and exhibited no interest in attending group therapy sessions 
for his PTSD.  The veteran had stated that "he did not feel 
[that] he belong[ed] . . . to this population."  

In August 1999, the veteran underwent a VA general medical 
examination.  In the report of this evaluation, the examiner 
noted that the veteran, who had a history of PTSD since 1968, 
was not taking medication but planned to start taking 
medicine soon.  The examiner noted that, at the time of this 
post-service examination, the veteran appeared to be alert 
and oriented and did not exhibit any unusual signs of 
tension.  In pertinent part, the examiner assessed PTSD.  

In September 1999, the veteran presented testimony before a 
hearing officer at the RO.  According to the veteran's 
testimony, he first began experiencing problems with PTSD 
"[r]ight after service."  1999 hearing transcript (1999 T.) 
at 2.  The veteran also testified that, as a result of this 
disability, he experiences flashbacks, avoidance of crowds, 
as well as a problem with nerves and a temper.  1999 T. 
at 4-7.  

Subsequently, between September 1999 and October 2000, the 
veteran underwent multiple individual and group therapy 
sessions for his psychiatric condition.  During this time, 
the veteran complained of difficulty coping, anger, rage, 
depression, irritability, trouble sleeping, frequent 
nightmares, intrusive thoughts about his combat experiences, 
as well as marital conflict due to fitful sleeping and social 
alienation/isolation.  Multiple mental status evaluations 
demonstrated the presence of a depressed mood, a dysphoric 
and anxious affect, no suicidal or homicidal ideations or 
plans, and no threats of violence.  GAF scores ranged from 40 
to 50.  

According to an October 2000 letter, the veteran had received 
weekly individual treatment sessions and had participated in 
group therapy sessions for his PTSD symptoms at the local Vet 
Center since June 2000.  During the sessions, the veteran 
complained of nightmares, flashbacks, anger management 
problems, alienation, exaggerated startles responses, sleep 
disturbance, avoidance, and feelings of worry over his need 
for social isolation.  The veteran had described a worsening 
of these symptoms over the past six months.  Further 
evaluation demonstrated that the veteran experienced 
diminished interest in significant events; problems 
concentrating; recurrent, intrusive, as well as distressing 
thoughts about near-death experiences in Vietnam.  The 
psychiatric care provider concluded that the veteran's 
experiences "the full range of PTSD symptoms," that "his 
condition is severe," and that "[h]is condition results in 
significant impairment in all areas of functioning."  

In November 2000, the veteran presented testimony at a 
personal hearing conducted before the undersigned Veterans 
Law Judge via videoconferencing.  In particular, the veteran 
testified that, as a result of his PTSD, he experiences 
nightmares, depression, mood swings, cold sweats, and social 
isolation.  2000 hearing transcript (2000 T.) at 4-5, 13.  

At a VA outpatient treatment session completed in February 
2001, the veteran continued to complain of difficulty coping, 
intrusive thoughts and nightmares, anger and rage, and 
frustration.  A mental status evaluation completed at that 
time showed a constricted and tearful affect, a depressed 
mood, no suicidal or homicidal ideas or plans, and no threats 
of violence.  The examiner diagnosed moderate chronic PTSD 
and assigned a GAF score of 48.  

In April 2001, the veteran underwent a VA PTSD examination.  
At that time, the veteran reported having had no 
hospitalizations for his psychiatric condition and "feeling 
generally happy with his treatment."  He did, however, 
continue to emphasize his continuing symptoms, including sad 
feelings, nightmares once or twice a week, intrusive 
thoughts, and flashbacks.  Further, the veteran noted that 
his prior feelings of worthlessness had "given way . . . 
[to] a reasonable sense of personal worth."  The examiner 
noted that the veteran had a number of meaningful social 
relationships, including with his granddaughter, a nephew, a 
friend from a previous railroad job, and several members of 
his church.  

A mental status examination demonstrated appropriate and 
clean grooming, reasonable social skills, frequent laughing, 
alertness with a clear sensorium, full orientation, rational 
thought processes without any gross psychopathology, fluent 
speech, no abnormal psychomotor activity, an appropriate 
affect with a good range, no suicidal or homicidal feelings, 
no memory problems, concentration which was "alright," a 
capacity for good abstract thinking, good judgment, adequate 
insight for good compliance with treatment, and no more than 
mild depression.  The examiner diagnosed chronic PTSD.  In 
addition, the examiner assigned a GAF score of 65 and 
explained that this number was based upon "some disturbing 
symptoms and anger problem but [also the fact that the 
veteran was] generally functioning pretty well and has 
meaningful interpersonal relationships."  

In October 2001, the RO considered this additional evidence.  
In particular, the RO concluded that the evidence supported 
the grant of a 30 percent disability rating for the veteran's 
service-connected PTSD, effective from November 19, 1998.  

VA medical records dated from May 24, 2001 to December 2003 
reflect almost monthly outpatient treatment for the veteran's 
chronic PTSD.  On May 24, 2001, the veteran exhibited a 
depressed-irritable mood, and the diagnosis was PTSD, 
moderate.  Subsequent reports note good results from 
psychiatric medication, but continued nightmares, flashbacks, 
intrusive thoughts, sleep problems, depression, paranoid 
ideas, social isolation except for church attendance, and 
difficulty coping.  Mental status evaluations completed at 
these treatment sessions demonstrated alertness, orientation, 
fairly well grooming, no homicidal or suicidal ideations, no 
psychosis, a depressed mood, and a flat and constricted 
affect.  GAF scores ranged from 41 to 50.  At September and 
December 2002 treatment sessions, the examiner concluded that 
the veteran's psychiatric condition was "somewhat 
unstable."  Thereafter, in November 2003, the examiner noted 
that the veteran's psychiatric condition "appear[ed to be] . 
. . fairly stable."  

At a VA outpatient treatment session completed in December 
2003, the veteran underwent a physical examination.  This 
evaluation also included mental status testing.  According to 
the report of the examination, the veteran's mental status 
was found to be within normal limits.  Specifically, the 
veteran was determined to have a normal affect and 
appropriate responses and to be coherent and conversant.  

Thereafter, on January 15, 2004, the veteran underwent 
another VA PTSD examination.  At that time, the veteran 
complained of continued sleep problems, recurrent distressing 
nightmares, recurrent intrusive memories occurring on a 
nearly constant basis, intense flashbacks, avoidance of 
stimuli, extreme anxiety, hypervigilance, extreme nervousness 
in crowds, very poor concentration, exaggerated startle 
response, irritability, anger, a diminished interest in 
activities previously enjoyed, feelings of detachment from 
others, and difficulty concentrating.  According to the 
veteran, he is receiving extensive treatment for his PTSD 
with only very limited benefits.  He reported having an 
especially good relationship with his daughter and 
stepchildren.  He also stated that he has not worked since 
his retirement in 1995 due to back problems.  

A mental status examination demonstrated neat and clean 
dress, good personal hygiene, pleasantness, cooperation, 
alertness, orientation times four, eye contact, thought 
content and processes which were within normal limits, no 
evidence of delusions or hallucinations, no inappropriate 
behavior, no current suicidal or homicidal ideation or plan, 
no gross memory loss or impairment, linear and coherent 
speech, normal speech production, an anxious and dysphoric 
mood, and a flat affect.  

The examiner diagnosed, on Axis I, chronic PTSD and assigned 
a GAF score of 45.  In addition, the examiner expressed his 
opinion that, given the veteran's social isolation and his 
extreme difficulty being around other people, "it would 
appear that he would have significant problems working in any 
type of environment in which he had to be around a number of 
other people."  

The examiner acknowledged the veteran's admission that he has 
a good relationship with his daughter and stepchildren and 
that he sees his one friend once every couple of weeks.  In 
addition, the examiner noted that the veteran was alert and 
oriented at the time of the examination and did not 
demonstrate any significant impairment or judgment.  However, 
the examiner also expressed his belief that the veteran's 
PTSD symptomatology has worsened and that this increase in 
the severity of such symptoms has been caused by the coverage 
of the war in Iraq.  Specifically, the examiner cited the 
veteran's admissions that he spends a great deal of time at 
home alone doing nothing and that he has given up his 
recreational pursuits.  Further, the examiner cited the 
veteran's extreme reliving of his symptoms, intrusive 
memories and flashbacks on a regular basis, avoidance, 
hyperarousal symptoms.  Additionally, the examiner expressed 
his opinion that the veteran's symptoms "currently fall in 
the severe range, and his social and occupational status is 
compromised as a result."  

In February 2004, the RO considered this additional evidence.  
Specifically, the RO determined that the evidence warranted 
the grant of a 50 percent disability rating for the veteran's 
service-connected PTSD, effective from January 15, 2004.  

C.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, a 30 percent 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is representative of some mild symptoms (including a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (such as 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Id.  

1.  Schedular Evaluation From November 19, 1998 Through May 
23, 2001

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the 30 percent 
disability evaluation indicates for the time period from 
November 19, 1998 to January 14, 2004.  Specifically, he has 
described nightmares, flashbacks, intrusive thoughts, sleep 
problems, depression, mood swings, paranoid ideas, social 
isolation except for church attendance, difficulty coping, 
cold sweats, avoidance of crowds, as well as a problem with 
nerves and a temper.  See, e.g., 1999 T. at 4-7 and 2000 T. 
at 4-5, 13.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board notes that the psychiatric 
evaluations that the veteran has undergone between 
November 19, 1998 and May 23, 2001 have demonstrated no more 
than mild depression, a flat and constricted affect, and 
anger problems.  Outpatient reports noted assigned GAF scores 
ranging from 41 to 50, representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  In addition, the medical care 
provider at the local Vet Center expressed his beliefs in an 
October 2000 letter that the veteran's condition is severe 
and "results in significant impairment in all areas of 
functioning."  

Significantly, however, the psychiatric examinations that the 
veteran underwent prior to May 24, 2001 demonstrated 
appropriate and clean grooming, reasonable social skills, 
frequent laughing, alertness with a clear sensorium, full 
orientation, rational thought processes without any gross 
psychopathology, fluent speech, no abnormal psychomotor 
activity, an appropriate affect with a good range, no 
suicidal or homicidal feelings, no threats of violence, no 
psychoses, no memory problems, concentration which was 
"alright," a capacity for good abstract thinking, good 
judgment, adequate insight for good compliance with 
treatment, and a number of meaningful social relationships 
(including the veteran's granddaughter, a nephew, a friend 
from a previous railroad job, and several members of his 
church).  Furthermore, the examiner who conducted the April 
2001 VA PTSD examination concluded that the veteran was 
"generally functioning pretty well."  The GAF score of 65 
assigned at that time represented only mild psychiatric 
impairment.  

Without evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships between 
November 19, 1998 and May 23, 2001, the next higher rating of 
50 percent for the veteran's service-connected PTSD is not 
warranted during this time period.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

2.  Schedular Evaluation Since May 24, 2001

Since May 24, 2001, the veteran has continued to complain of 
sleep problems, recurrent distressing nightmares, recurrent 
intrusive memories occurring on a nearly constant basis, 
intense flashbacks, avoidance of stimuli, extreme anxiety, 
hypervigilance, extreme nervousness in crowds, very poor 
concentration, exaggerated startle response, irritability, 
anger, a diminished interest in activities previously 
enjoyed, feelings of detachment from others, and difficulty 
concentrating.  The veteran's descriptions of his 
service-connected PTSD pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of his 
service-connected PTSD must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

In this regard, the Board acknowledges the current VA 
examination of the veteran's service-connected PTSD has 
demonstrated the presence of an anxious and dysphoric mood as 
well as a flat affect.  Additionally, the examiner who 
conducted this evaluation assigned a GAF score of 45, which 
is illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Moreover, this examiner expressed his opinion that the 
veteran's social isolation and extreme difficulty being 
around other people "would appear [to give him] . . . 
significant problems working in any type of environment in 
which he had to be around a number of other people."  
Further, in support of the examiner's conclusion that the 
veteran's PTSD symptomatology has worsened and now 
"currently fall[s] in the severe range," the doctor cited 
the veteran's admissions that he spends a great deal of time 
at home alone doing nothing and has given up his recreational 
pursuits as well as the veteran's complaints of extreme 
reliving of his symptoms, intrusive memories and flashbacks 
on a regular basis, avoidance, hyperarousal symptoms.  

An examiner who interviewed the veteran in November 2003 
concluded that his psychiatric condition "appear[ed to be] . 
. . fairly stable."  Moreover, an examiner who completed an 
evaluation at a December 2003 VA outpatient treatment session 
found that the veteran's mental status was within normal 
limits.  Specifically, the veteran was found to be coherent 
and conversant and to have a normal affect and appropriate 
responses.  The most current VA evaluation of the veteran's 
service-connected PTSD has also shown neat and clean dress, 
good personal hygiene, pleasantness, cooperation, alertness, 
orientation times four, eye contact, thought content and 
processes which were within normal limits, no evidence of 
delusions or hallucinations, no inappropriate behavior, no 
current suicidal or homicidal ideation or plan, no gross 
memory loss or impairment, linear and coherent speech, normal 
speech production, and no significant impairment or judgment.  
Furthermore, the veteran reported, at the examination, that 
he has an especially good relationship with his daughter and 
stepchildren and that he sees a friend once every couple of 
weeks.  

Without evidence of total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
since May 24, 2001, a total schedular rating for the 
veteran's service-connected PTSD is not warranted during this 
time period.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

3.  Extraschedular Evaluation

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his PTSD results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 30 percent for the 
service-connected PTSD from November 19, 1998 through May 23, 
2001 is denied.  

A disability rating of 70 percent for the service-connected 
PTSD from May 24, 2001 is allowed, subject to the regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



